83636: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15329: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83636


Short Caption:KERN, ESQ. VS. THE EIGHTH JUD. DIST. CT.Court:Supreme Court


Related Case(s):81354, 81355, 81356, 83641, 83869


Lower Court Case(s):Clark Co. - Eighth Judicial District - A803488Classification:Original Proceeding - Civil - Other


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerRobert KernRobert J. Kern
							(Kern Law, Ltd.)
						


RespondentNancy L. AllfSteven G. Shevorski
							(Attorney General/Las Vegas)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of ClarkSteven G. Shevorski
							(Attorney General/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


06/15/2022OverdueOriginal Writ





Docket Entries


DateTypeDescriptionPending?Document


10/18/2021Filing FeeFiling fee paid. E-Payment $250.00 from Robert J. Kern. (SC)


10/18/2021Petition/WritFiled Petition for Writ Petition for Extraordinary Relief. (SC)21-29783




10/18/2021AppendixFiled Appendix to Petition for Writ. (SC)21-29785




12/17/2021Order/ProceduralFiled Order Directing Answer.  Respondents shall have 28 days from the date of this order to file and serve an answer against issuance of the requested writ.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  (SC)21-35952




01/04/2022Notice/IncomingFiled Respondents' Notice of Appearance for Steve Shevorski.  (SC)22-00227




01/05/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents' Answer to Petition for Writ due:  January 28, 2022.  (SC)22-00335




01/26/2022Petition/WritFiled Respondents' Answer to Petition for Writ. (SC)22-02637




01/26/2022AppendixFiled Respondents' Appendix in Suport of Answer to Petition for Extraordinary Relief. (SC)22-02638




02/09/2022Petition/WritFiled Petitioner's Reply in Support of Petition for Extraordinary Relief. (SC)22-04469




05/16/2022Order/DispositionalFiled Order Granting Petition.  "ORDER the petition GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the district court to vacate its June 12, 2020, order imposing sanctions against petitioner."  fn6[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/DJ/MG  (SC)22-15329




05/16/2022WritIssued Writ with letter. Original and one copy of writ and copy of order mailed to Attorney Robert Kern for service upon Judge Nany L. Allf. (SC)22-15344




06/10/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-18459




06/10/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View